Title: Sartine to the American Commissioners, 16 October 1778
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Versailles 16 8bre 1778
J’ai l’honneur de vous envoyer, Messieurs, des Exemplaires du Reglement concernant les Prises que des Corsaires françois conduiront dans les Ports des Etats unis de L’Amerique; et celles que les Corsaires Américains ameneront dans les ports de France. J’ai l’honneur d’être avec une parfaite Consideration, Messieurs, votre très humble et très obéissant serviteur
De Sartine.
Messrs. Les Ministres des Etats Unis de L’Amérique
